IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 August 19, 2008
                                No. 07-40870
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

SHANE EUGENE RUSHING

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:06-CR-160-1


Before JONES, Chief Judge, and PRADO and ELROD, Circuit Judges.
PER CURIAM:*
      Shane Eugene Rushing appeal his conviction for being a felon in
possession of a firearm. Rushing argues that the district court erred in denying
his motion to suppress the evidence because the officers’ warrantless entry of the
residence Rushing shared with his father violated his Fourth Amendment rights
under Georgia v. Randolph, 547 U.S. 103 (2006). Rushing also contends that the




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40870

evidence was insufficient to show he had actual or constructive possession of the
shotgun found in the residence.
      In Randolph, the Supreme Court established a rule “that a physically
present inhabitant’s express refusal of consent to a police search is dispositive
as to him, regardless of the consent of the fellow occupant.” 547 U.S. at 122-23.
Because the district court found that Rushing did not refuse entry to the officers,
Randolph is inapplicable to the instant case. See Randolph, 547 U.S. at 120-23.
The consent of Rushing’s father was sufficient to justify the warrantless entry
of the residence. See Scheckloth v. Bustamonte, 412 U.S. 218, 219 (1973).
      Rushing’s challenge to the sufficiency of the evidence is also without merit.
Officer O’Dell McDuffie testified that Rushing grabbed the shotgun, thus placing
him in actual possession of the firearm. Rushing provided a statement to the
officers that he owned the shotgun. Rushing’s father testified that Rushing
brought the shotgun to the house when he moved into the residence.
Additionally, Rushing was found in possession of ammunition for the shotgun.
Although Rushing testified that he did not touch the shotgun and that it did not
belong to him, the district court rejected this testimony as not credible.
Credibility determinations are “resolved in favor of the verdict.” United States
v. Resio-Trejo, 45 F.3d 907, 911 (5th Cir. 1995). Thus, a reasonable trier of fact
could have found Rushing guilty beyond a reasonable doubt. See United States
v. Mendoza, 226 F.3d 340, 343 (5th Cir. 2000).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2